Interim Decision #2483

MATTER OP DTTORET

In DepOrtation Proceedings
A-19673798

Decided by Board March 5, 1976
(1) An immigration judge has the power in deportation proceedings to grant nunc pro
tune permission to reapply for admission following deportation if it would conclude the
proceedings before him (Matter of Vrettakos, 14 1. & N. Dec. 593).
(2) An order tam-dilating deportation proceedings is a conclusion of the proceedings
within the contemplation of Mattei:of Vrettakos, supra.

CHARGE:
Order: Act of 1952—Section 241(a)(1) [8 U.S.C. 1251(a)(1)]—Excludable at entry—
section 212(a)(17) [8 U.S.C. 1182(a)(17)]—arrested and deported, no permission to reapply.

ON BEHALF OF RESPONDENT:

ON BEHALF OF SERVICE:

James J. Oriels-, Esquire

Paul C. Vincent.

636 Public Ledger Bldg.
Philadelphia, Pa. 19106

Appellate Trial Attorney

In a decision dated May 27, 1975, the immigration judge found the
respondent deportable, denied the respondent's application for a
retroactive, or nunc pro tune, grant of permission to reapply for admission to the United States following deportation, but granted the respondent the privilege of voluntary departure. The respondent has appealed
only from the denial of his application for retroactive permission to
reapply for admission to the United States. The record will be remanded
to the immigration judge.
The respondent is a native and citizen of Venezuela who last entered
the United States in June of 1974, evidently as a nonimmigrant visitor.

Prior to that entry, however, the respondent had been ordered deported from the United States after a hearing held on November 19,
1971. After that earlier order of deportation, the respondent departed
the United States of his own accord. He nevertheless is considered to
have been deported. Section 101(g), Immigration and Nationality Act; 8
CFR 243.5. The respondent therefore required permission to reapply
for admission to the United States in order lawfully to be admitted in
any status.

The respondent did not obtain such permission prior to his last entry,
620

Interim Decision #2483
and he obtained his nonimmigrant visa without informing the consular
official of his prior deportation. The respondent, however, maintains
that he did not realize that he had in law been deported, believing
instead that his self-financed departure was in no way a deportation.
The Service has charged the respondent with deportability under
section 241(a)(1) as an alien who was excludable at entry under section
212(a)(17). Section 212(a)(17) provides in part for the exclusion of
[a]liens who have been arrested and deported, . . . unless prior to their embarkation
or reembarkation at a place outside the United States or their attempt to be admitted
from foreign contiguous territory the Attorney General has consented to their applying
or reapplying for admission[.]

This is the only charge which the Service has brought against the
respondent during the course of the present deportation proceeding.
The respondent sought a retroactive grant of permission to reapply in
order to eliminate as a ground of deportability the charge brought by
the Service. The immigration judge, relying on our decision in Matter of
Vrettakos, 14 I. & N. Dee. 593 (BIA 1973 & 1974), held that he was
without jurisdiction to grant the respondent's applieatinn_ The immigration judge apparently reached this conclusion because the respondent, a
native of the Western Hemisphere, is ineligible for adjustment of
status, and because the alien crewman in Vrettakos was similarly
ineligible for section 245 relief. The immigration judge, however, has
misinterpreted Matter of Vrettakos, supra.
The Board and immigration judges have the power to grant permission to reapply for admission retroactively when appropriate and necessary for the disposition of the case. See 8 CFR 3.1(d); 8 CFR 242.8(a).
See generally Matter of S—N—, 6 I. & N. Dec. 73 (BIA 1954; A.G. 1954).
In Vrettakos we indicated that a retroactive, or wane pro tune, grant of
permission to reapply for admission to the United States "would be
within the scope of an immigration judge's authority if it would conclude
the proceedings before him." We then noted that: .
This might be true in the case of an alien in deportation proceedings (1) whose sole
ground of deportability is under section 241(a)(1) of the Act, as an alien excludable at
entry under section 212(a)(17) for reentering the United States after deportation without first securing the permission of the Attorney General; or (2) who seemingly qualified
for adjustment of status under section 245 of the Act, except for his inadmissibility as an
alien who was deported.

We thus set forth two situations in which an immigration judge has
the power in deportation proceedings to grant an alien's application for
permission to reapply for admission: (1) where the only ground of
deportability would be eliminated; and (2) where the alien would receive
a grant of adjustment of status in conjunction with the grant of any
appropriate waivers of inadmissibility. See 8 CFR 245.1(f); 8 CFR
242.17(a).
621

Interim Decision #2483
In Vrettakos, the alien was not charged under section 241(a)(1) as that
section relates to section 212(a)(17). He was charged with deportability
under section 241(a)(2), on the ground that he was a crewman who had
entered the United States after being refused permission to land temporarily. A mow pro tune grant of permission to reapply could not have

cured that ground of deportability. As a crewman, he was also ineligible
for adjustment of status and hence could not avail himself of that relief.
A grant of permission to reapply for admission could not help in any way
to conclude the proceedings against him.
However, in this case we hive a deportation proceeding in which the
sole ground of deportability is based on section 241(a)(1) as that section
relates to section 212(a)(17). A grant of permission to reapply for admission, retroactive to before the respondent's last entry, would eliminate
the section 212(a)(17) ground of inadmissibility, and would render the

respondent not deportable on the only charge now pending against him.
On the present state of the record, the proceedings would then be
terminated in favor of the respondent.
The Service, however, argues that this would not "conclude the
proceedings," within the contemplation of Vrettakos because the respondent would remain deportable on several other charges. The short
answer to this contention is that no other charges of deportability have
been made against the respondent nor are they clearly established by

the present record. Neither the Board nor an immigration judge may
make a specific finding of deportability against an alien in the absence of
an appropriate charge and proof. In general, we should not be required
to speculate as to other possible grounds of deportability, even though
such grounds are likely to exist in this case.
We hold -Id an order terminating proceedings is a conclusion of the
proceedings within the contemplation of Yrettakos. Such a disposition
of the case is sufficiently final to invoke our authority and the authority
of an immigration judge to make a retroactive grant of permission to
reapply for admission to the United States. The immigration judge

therefore erred in concluding that he had no jurisdiction to grant the
relief requested by the respondent.
We have determined that jurisdiction presently exists to entertain
the respondent's application for retroactive permission to reapply for
admission. This does not end the inquiry, however, because a question
as to the exercise of discretion remains. As with other forms of discretionary relief, an alien respondent bears the burden of showing that he
merits a favorable exercise of discretion on an application for permission
to reapply for admission. Evidence indicating that a respondent would
be otherwise deportable or inadmissible can be considered by the immigration judge on the question of discretion, even if the Service specifically declines to charge the respondent in this regard.
622

Interim Decision #2483
We shall remand the record to the immigration judge for further
proceedings. On remand, the Service will have the opportunity to lodge
additional charges against the respondent. In the event that an additional
charge is both lodged and established, the immigration judge will no
longer have jurisdiction to grant the respondent's application.
Counsel evidently seeks to avoid this possibility by having us determine the issue of discretion. The record, however, is incomplete as it
relates to the favorable or unfavorable factors which would affect our
exercise of discretion. Little evidence in this connection was introduced
below because of the immigration judge's jurisdictional resolution of the
respondent's application_ For example, a strong inference can be drawn
from certain facts in the record that the respondent is presently an
"overstayed visitor," and deportable on that ground. However, this
point was not developed below.
The record does not now contain sufficient information on which we
could base an exercise of discretion.
ORDER: The record is remanded to the 'immigration judge for
further proceedings.

623

